Opinion.— As appellant’s answer showed on its face that the suit was brought in Travis county, wherein suits of this character are authorized to be instituted, the first assignment only is noticed, the others being considered waived by rule 29, supreme court, is untenable. The statute in force February, 1873, regulating bonds of tax officers (Acts 12th Leg. 1871, p. 53), gave authority to the sheriff to act by deputy in the collection of taxes. The bond sued on purported to be given as deputy-sheriff to collect taxes, and is apparently in conformity with the law. The statute contemplated that the bond should be treated as an obligation to the state wholly distinct from the sheriff’s bond as collector of taxes, and was intended as a separate security to the state for the performance of the duties of collector of taxes by the deputy. The sheriff, therefore, was not a necessary party.
Affirmed.